UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2322


JIMMIE ECHOLS,

                 Plaintiff - Appellant,

          v.

BRANCH BANKING AND TRUST,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Louise W. Flanagan,
District Judge. (2:14-cv-00040-FL)


Submitted:   February 25, 2016            Decided:   February 29, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jimmie Echols, Appellant Pro Se. David Gerald Cahill, Caroline P.
Mackie, POYNER SPRUILL LLP, Raleigh, North Carolina; Kristen Price
Miller, POYNER SPRUILL LLP, Rocky Mount, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jimmie Echols appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his civil

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Echols v. Branch Banking & Trust, No. 2:14-cv-00040-

FL (E.D.N.C. filed Sept. 30, 2015, entered Oct. 1, 2015).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                 2